PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/235,504
Filing Date: 28 Dec 2018
Appellant(s): KUMAR et al.



__________________
Alan Burnett
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/09/2021.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 08/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramanujan et al (US 20130275682), “Ramanujan”).

(2) Response to Argument
Response to arguments on independent claims 1 and 11 i:
On pages 13-20 of the Appeal Brief, Applicant contends the prior art does not suggest a compute platform installed in one of a first chassis, drawer, tray or sled that is communicatively coupled, via a fabric, to one of a second chassis, drawer, tray or sled in which one or more far memory devices are installed, the compute platform including a processor operatively coupled to one or more near memory devices and enabled to access the one or more far memory devices via the fabric.  The Examiner disagrees for the following reasons:
Applicant questioned the Examiner’s interpretation of the terminologies used in the claims.  In assessing the claim limitations, the Examiner gave the broadest reasonable interpretation of the terminologies used in the claim.  The Examiner relied on commonly interpretation of the terms.  The following is the Examiner’s interpretation of the terminologies used in this claim:

Chassis:	supporting frame of a structure
Fabric:		physical interconnect facilitating communication between components/devices
Data center:	a physical facility to house applications and information.
Rack:		framework on which devices are placed/located
Ramanujan teaches the compute platform as the processor package (processor 100 in Fig. 1, processor 310 in Fig. 3, CPU package 401 in Fig. 4).  The processor/CPU package comprises a computer architecture and equipment, such as processors and memory that make up the processor package.  The processor package is connected to the motherboard through a slot or mounting point (0064).  The processor package is in a die which acts as a first chassis or supporting frame holding the processor package (Fig. 1, 3, 4A; 0057, 0064).
Ramanujan discloses the claimed far memory (122 in Fig. 1, 151B in Fig. 3, and DIMMs 450-451 act as far memory in Fig. 4A; 0120-0121).  The far memory can be implemented as DIMM, which is a memory module that is in a second chassis, or an enclosure which a supporting frame (0120-0121; Fig. 4A). The far memory is a memory module that is mounted to DDR slots, connecting the DIMMs to the processor package (0121).
The far memory communicates with the processor package through a fabric that comprises a bus channel 440 made of physical connectors that provide the electrical connection between the DIMMS and CPU package 401 (0121; Fig. 4A).   Bus channel 440 is considered a fabric because it is a physical interconnect that allows the CPU to communicate with the memory devices.

Based on the examiner’s interpretation indicated above, Ramanujan reads on the limitations at issue. 
 Response to arguments on independent claims 1 and 11 ii:
On pages 13 and 24 of the Appeal Brief, Applicant contends the prior art cited does not suggest the far memory device is installed in a first slot of a data center rack and the compute platform is installed in a second slot in the data center rack.  The Examiner disagrees for the following reasons:
A data center is interpreted as a physical facility to house applications and information. Ramanujan discloses the data center as the computer system 300 that stores and execute software/applications and uses near and far memories to store data/information (Fig. 3; 0085). Ramanujan discloses the compute platform as the processor package (processor 100 in Fig. 1, processor 310 in Fig. 3, CPU package 401 in Fig. 4).  Ramanujan discloses the far memory (122 in Fig. 1, 151B in Fig. 3, and DIMMs 450-451 act as far memory in Fig. 4A; 0120-0121).  Both the far memory and processor package are physically connected to the motherboard of the computer system by way of through a slot or mounting point (0064, 0121).  Based on the examiner’s interpretation indicated above, Ramanujan reads on the limitations of the far memory device is installed in a first slot of a data center rack and the compute platform is installed in a second slot in the data center rack.
Response to arguments on independent claims 2 and 11:

Ramanujan discloses the fabric as a data bus channel 440 made of physical connectors that provide the electrical connection between the DIMMS and CPU package 401 (0121; Fig. 4A).   Bus channel 440 is considered a fabric because it is a physical interconnect that allows the CPU to communicate with the memory devices.  A bus is a subsystem that allows the transfer data from one component to another. The bus contains data and control/address/signal lines, which comprise wires to facility data transfer to the correct destination. A switch is a device for making/breaking connection in a circuit.  The Examiner interprets the control/signal lines of the bus to provide the switching capability to facilitate communication between devices because they allows the making/breaking of the connection between devices.

 Response to arguments on claim 5:
On page 29 of the Appeal Brief, Applicant argues Ramanujan does not suggest the non-volatile memory devices include three-dimensional crosspoint DIMM memory devices.  The Examiner disagrees for the following reason:
Ramanujan discloses implementing the far memories using DIMMs (0120-0122). Paragraphs 0057 and 0059 of Ramanujan discloses that the far memory can be memory of any available memory type, not limited to any memory technology.  It is clear that Ramanujan recognizes that the far memory can be implemented with any available DIMM memory technology, such as a three-dimensional DIMM.  Accordingly, the Examiner maintains Ramanujan reads on this limitation.
Response to arguments on claim 20:


Storage class memory is nonvolatile memory storage that typically comprises flash NAND memories.  A node is a point of connection.  Ramanujan teaches far memory(ies) as nodes connected/coupled to the processor package through the data bus channel 440 (Fig. 1 and 4A).   Bus channel 440 is considered a fabric because it is a physical interconnect that allows the CPU to communicate with the memory devices.  In paragraph 0057, Ramanujan teaches implementing the far memory 122 with nonvolatile NVRAM.  Ramanujan also indicated that other flash memories can be used for the far memory (0058-0059), such NAND Flash (0050, 0092).  Accordingly, the Examiner contends that Ramanujan does suggest the system having storage class memory storage nodes coupled to the fabric as claimed.

Response to arguments on claim 21:
On page 31 of the Appeal Brief, Applicant contends the prior art cited fails to suggest the system uses virtual address space to access the memories.  The Examiner disagrees.
In paragraph 0041, Ramanujan teaches increase memory capacity and performance through virtualization.  In paragraph 0067, Ramanujan teaches the memory of near memory cache and far memory are not directly addressable.  In paragraph 0135, 0137, and 0159, Ramanujan teaches logically subdividing the memory address space.  This means that a virtual 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Than Nguyen/
Examiner, Art Unit 2138
Conferees:
/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                       
/MANO PADMANABHAN/Supervisory Patent Examiner, Art Unit 2138  
                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.